CONSENT ORDER
This matter having been duly presented on the application of Charles Centinaro, Director, Office of Attorney Ethics, and with the consent through his attorney-in-fact, of Morris W. Pinsky of Haddonfield, who was admitted to the bar of this State in 1965, to transfer Morris W. Pinsky to disability inactive status pursuant to Rule 1:20-12;
And it having been agreed that respondent lacks the capacity to engage in the practice of law;
And good cause appearing;
It is ORDERED that Morris W. Pinsky is hereby transferred to disability inactive status, effective immediately, and until the further Order of the Court; and it is further
ORDERED that Morris W. Pinsky is hereby restrained from practicing law during the period that he remains on disability inactive status; and it is further
ORDERED that Morris W. Pinsky comply with Rule 1:20-20 governing incapacitated attorneys.